             Case 1:21-cv-01487-EGB Document 1 Filed 06/21/21 Page 1 of 4
                                                                      Receipt number AUSFCC-7139314



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS


SAINT LOUIS UNIVERSITY,                       )
                                              )
                Plaintiff,                    )
                                              )
        vs.                                   ) No. 2021-cv-      21-1487 C
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                Defendant.                    )


                         SAINT LOUIS UNIVERSITY’S COMPLAINT
                        AGAINST THE UNITED STATES OF AMERICA

        NOW COMES Saint Louis University (SLU), by its attorney Timothy S. Richards of Neville,

Richards & Wuller, LLC, and for its Complaint Against the United States of America (USA), states

as follows:

        1.      The United States of America and Saint Louis University are defendants in a lawsuit

pending in the United States District Court for the Southern District of Illinois, Civil Number 18-cv-

1333-NJR. A true and accurate copy of that pleading is attached, Exhibit A. [Civil No. 18-cv-1333-

NJR].

        2.      The Civil No. 18-cv-1333-NJR Amended Complaint seeks damages for alleged

medical negligence arising out of treatment rendered to Lisa Vandervelden by agents of the USA

and SLU from January 2017 through August 2017.

        3.      Saint Louis University denies that it was negligent and denies that any of its

employees or agents were negligent in the care and treatment of the plaintiff.

        4.      In Civil No. 18-cv-1333-NJR, the USA has denied any legal responsibility for any

injuries to Lisa Vandervelden, claiming sovereign immunity.




                                      Case No. 18-cv-1333-NJR
                                               Page 1
             Case 1:21-cv-01487-EGB Document 1 Filed 06/21/21 Page 2 of 4




        5.       In Civil No. 18-cv-1333-NJR, SLU asserted the contractual claim made herein, and

the USA has maintained the only proper venue for this claim is the United States Court of Federal

Claims.

        6.       USA employee Heather Lucas-Foster, M.D. was the attending and supervising

physician for SLU employee/family practice resident Stacy Jefferson, M.D. when both treated

plaintiff on January 23, 2017.

        7.       USA employee Kristin Reineke-Piper, M.D. was the attending and supervising

physician for SLU employee/family practice resident Imran Khan, M.D. when both treated plaintiff

on February 27, 2017.

        8.       USA employee Emily Culliney, M.D. was the attending and supervising physician for

SLU employee/family practice resident Graham Foster M.D. when both treated plaintiff on June 23,

2017.

        9.       USA employee Dr. Alex Labounty was the attending and supervising physician for

SLU employee/family practice resident Imran Khan, M.D. when both treated plaintiff on June 30,

2017.

        10.      At all relevant times as described in this pleading, Drs. Lucas-Foster, Reineke-Piper,

Culliney, and Labounty were agents and/or employees of the USA, and acting within the scope of

their employment with the USA while providing care to Lisa Vandervelden and while supervising

SLU residents.

        11.      Jurisdiction over this claim exists pursuant to the 28 USC §1491(a)(1) and the amount

in controversy exceeds $10,000.00.




                                       Case No. 18-cv-1333-NJR
                                                Page 2
          Case 1:21-cv-01487-EGB Document 1 Filed 06/21/21 Page 3 of 4




       12.     Exhibit B attached hereto is a true and accurate copy of the “Training Affiliation

Agreement Between 375th Medical Group, Scott Air Force Base and St. Elizabeth’s Hospital and

Saint Louis University and Southern Illinois Healthcare Foundation.”

       13.     Exhibit B obligates the USA to “accept, assume and retain sole legal responsibility as

between the parties for or in relation to any professional liability claim or action brought against its

own agents or employees and arising out of any act or omission of the agent or employee performed

as a faculty member or resident of the Integrated Residency Training Program to be provided

hereunder.”

       14.     In Civil No. 18-cv-1333-NJR, the USA has refused to “accept, assume and retain sole

legal responsibility as between the parties for or in relation to any professional liability claim or

action brought against its own agents or employees and arising out of any act or omission of the

agent or employee performed as a faculty member or resident of the Integrated Residency Training

Program to be provided hereunder”, in breach of its obligations set forth in Exhibit B.

       15.     Exhibit B obligates the USA to “be responsible for the expense of the defense of any

claims or actions resulting from the participation of Air Force Family Medicine providers…of the

USAF MTF in University Family Medicine Residency Program, and while training or supervising at

the University, St. Elizabeth’s Hospital and/or SIHF, and other facilities that the University utilizes

for required and elective rotations.”

       16.     In Civil No. 18-cv-1333-NJR, the USA has refused to “be responsible for the expense

of the defense of any claims or actions resulting from the participation of Air Force Family Medicine

providers…of the USAF MTF in University Family Medicine Residency Program, and while

training or supervising at the University, St. Elizabeth’s Hospital and/or SIHF, and other facilities



                                        Case No. 18-cv-1333-NJR
                                                 Page 3
          Case 1:21-cv-01487-EGB Document 1 Filed 06/21/21 Page 4 of 4




that the University utilizes for required and elective rotations”, in breach of its obligations set forth

in Exhibit B.

        17.     Exhibit B requires the USA to defend and indemnify SLU for any putative liability

resulting from any acts and/or omissions of Heather Lucas-Foster, M.D., Kristin Reineke-Piper,

M.D., Emily Culliney, M.D., and Alex Labounty, M.D. in their respective involvement in plaintiff’s

care.

        18.     In Civil No. 18-cv-1333-NJR, the USA has refused to defend and indemnify SLU for

any putative liability resulting from any acts and/or omissions of Heather Lucas-Foster, M.D.,

Kristin Reineke-Piper, M.D., Emily Culliney, M.D., and Alex Labounty, M.D. in their respective

involvement in Lisa Vandervelden’s care, in breach of its obligations set forth in Exhibit B.

        WHEREFORE, Saint Louis University demands that should any judgment be entered for

Lisa Vandervelden and against Saint Louis University in Civil No. 18-cv-1333-NJR, a judgment be

entered in favor of SLU and against the United States of America for an amount representing the

costs of defense and indemnity for the percentage of legal responsibility attributable to Heather

Lucas-Foster, M.D., Kristin Reineke-Piper, M.D., Emily Culliney, M.D., and Alex Labounty, M.D.,

and for any other relief as the Court deems just and proper under the circumstances.


                                               NEVILLE, RICHARDS & WULLER, LLC


                                               BY:     /s/ Timothy S. Richards
                                                       Timothy S. Richards, #6191994
                                                       #5 Park Place Professional Centre
                                                       Belleville, IL 62226
                                                       P: (618) 277-0900
                                                       F: (618) 277-0970
                                                       E: trichards@nrw-law.com
                                                       Attorneys for St. Louis University




                                       Case No. 18-cv-1333-NJR
                                                Page 4
